UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7448


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JOHNNY GRAYSON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:08-cr-00046-FPS-JSK-1)


Submitted:   February 28, 2011              Decided:   March 8, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny Grayson, Appellant Pro Se.      Randolph John Bernard,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Johnny Grayson appeals from the district court’s order

denying his motion for an order transferring him to Mount Airy,

North Carolina, to be placed in a halfway house, and to serve

his term of supervision in that district.          We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.                United States v.

Grayson, No. 5:08-cr-00046-FPS-JSK (N.D. W. Va. Oct. 4, 2010).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2